

102 HR 8235 : Open Courts Act of 2020
U.S. House of Representatives
2020-12-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB116th CONGRESS2d SessionH. R. 8235IN THE SENATE OF THE UNITED STATESDecember 9, 2020Received; read twice and referred to the Committee on the JudiciaryAN ACTTo provide for the modernization of electronic case management systems, and for other purposes.1.Short titleThis Act may be cited as the Open Courts Act of 2020.2.Modernization of electronic court records systems(a)ConsolidationNot later than the date specified in subsection (e), as modified by any adjustments certified pursuant to section 6(b), the Director of the Administrative Office of the United States Courts, in coordination with the Administrator of General Services, shall develop, deliver, and sustain, consistent with the requirements of this section and section 3, one system for all public court records.(b)Requirements of systemThe system described in subsection (a) shall comply with the following requirements:(1)The system shall provide search functions, developed in coordination with the Administrator of General Services, for use by the public and by parties before the court.(2)The system shall make public court records automatically accessible to the public upon receipt of such records.(3)Any information made available through a website established pursuant to section 205 of the E–Government Act of 2002 shall be included in the system.(4)Any website for the system shall substantially comply with the requirements under subsections (b) and (c) of section 205 of the E–Government Act of 2002.(5)To the extent practicable, external websites shall be able to link to documents on the system. Each website established pursuant to section 205 of the E–Government Act of 2002 shall contain a link to the system.(c)Data standards(1)Establishment of data standardsThe Director of the Administrative Office of the United States Courts, in coordination with the Administrator of General Services and the Archivist of the United States, shall establish data standards for the system described in this section and section 3.(2)RequirementsThe data standards established under paragraph (1) shall, to the extent reasonable and practicable—(A)incorporate widely accepted common data elements;(B)incorporate a widely accepted, nonproprietary, full text searchable, platform-independent computer-readable format; and(C)be capable of being continually upgraded as necessary.(3)DeadlinesNot later than 9 months after the date of enactment of this Act, the Director of the Administrative Office of the United States Courts shall issue guidance to all Federal courts on the data standards established under this section.(d)Use of technologyIn carrying out the duties under subsection (a), the Director shall use modern technology in order—(1)to improve security, data accessibility, data quality, affordability, and performance; and(2)to minimize the burden on pro se litigants.(e)Date specifiedThe date specified in this subsection is January 1, 2025, unless the Administrator of General Services certifies to Congress, by not later than 6 months after the date of enactment of this Act, that an additional period of time is required. If the Administrator so certifies, the date specified in this subsection shall be a date that is no later than January 1, 2026.(f)Funds for establishment, operation, and maintenance of modernized court records system(1)Short term access fees to fund development and delivery of modernized court records systemUntil the date specified in subsection (e), to cover the costs of carrying out this section and section 3 and pursuant to sections 1913, 1914, 1926, 1930, and 1932 of title 28, United States Code, the Judicial Conference shall prescribe a progressive schedule of reasonable additional fees for persons, other than government agencies, who accrue fees for electronic access to information under section 303 of Public Law 102–140 (28 U.S.C. 1913 note; 105 Stat. 807) in an amount of $6,000 or greater in any quarter. Any such additional fees shall be assessed on a progressive fee schedule according to the level of use so that higher volume users are assessed higher fees.(2)Pricing for high-volume, for-profit use(A)In generalPursuant to sections 1913, 1914, 1926, 1930, and 1932 of title 28, United States Code, the Director of the Administrative Office of the United States Courts, in coordination with the Administrator of General Services and the Office of Technology Transformation of the General Services Administration, may prescribe a schedule of reasonable fees for high-volume, for-profit public users of the system described in this section and section 3, to facilitate service-level agreements for maximum response times, integrations, high availability, and service and support.(B)Fee requirementsThe schedule of fees described in paragraph (1) shall be based on a determination of specific and substantial need, and may not impair access to justice and the public right of access to court records, restrain innovation in the provision of legal services and access to public court records, nor inhibit not for profit research of the business of the Federal courts.(3)Fees to fund operation and maintenance of modernized court records system(A)In generalTo cover the costs of carrying out this Act, the Judicial Conference of the United States may, only to the extent necessary, prescribe schedules of reasonable user fees, pursuant to sections 1913, 1914, 1926, 1930, and 1932 of title 28, United States Code. Such fees shall be based on the extent of use of the system described under this section and section 3 as well as factors such as feasibility, fairness to other users of the system, and efficacy, and may not foreclose access to justice and the public right of access to court records.(B)Filing fees prohibitedThe Judicial Conference of the United States may not prescribe filing fees to cover the cost of the system described in this section and section 3 unless the Judicial Conference determines that all other sources of fees will not cover the costs of such system. Only after such a determination and only to the extent necessary, the Judicial Conference may prescribe schedules of progressive filing fees under subparagraph (A). In addition to the requirements of subparagraph (A), such filing fees—(i)shall be based on factors to ensure that such schedules are graduated and equitable, including the type of action and claim for relief, the status of a filer, the amount of damages demanded, the estimated complexity of the type of action, and the interests of justice;(ii)may be prescribed for the filing of a counterclaim;(iii)shall not apply in the case of a pro se litigant or litigant who certifies the litigant’s financial hardship;(iv)shall not be a basis for rejecting a filing or otherwise denying a party seeking relief access to the courts of the United States;(v)shall be assessed according to schedules, not on a case-by-case, ad hoc basis; and(vi)shall not be greater than 15 percent of any other fees associated with the filing.(4)Use of funds(A)Deposit feesAll fees collected under this subsection shall be deposited as offsetting collections to the Judiciary Information Technology Fund pursuant to section 612(c)(1)(A) of title 28, United States Code, to reimburse expenses incurred in carrying out this section.(B)Authorized uses of feesAmounts deposited to the Judiciary Information Technology Fund pursuant to this paragraph and not used to reimburse expenses incurred in carrying out this section and section 3 may be used pursuant to section 612(a) of title 28, United States Code.(5)Interest of justiceA court may waive any fee imposed under paragraph (3) in the interest of justice upon motion.(6)Effective dateParagraphs (2) and (3) shall take effect on the date specified in subsection (e). Paragraph (1) and section 303 of Public Law 102–140 (28 U.S.C. 1913 note; 105 Stat. 807) shall cease to have effect on that date.3.Public access to electronic court records system requirement(a)In generalNot later than the date specified in section 2(e), and subject to any certification under section 6(b), the Director of the Administrative Office of the United States Courts, in coordination with the Administrator of General Services, shall make all materials in the system described in section 2 and this section publicly accessible, free of charge and without requiring registration.(b)Use of technologyIn providing public access under subsection (a), the Director shall, in coordination with the Administrator of General Services, use modern technology in order—(1)to improve security, data accessibility, quality, ease of public access, affordability, and performance; and(2)to minimize the burden on pro se litigants.(c)Funding for public access to modernized electronic court records system(1)In generalTo cover any marginal costs of ensuring the public accessibility, free of charge, of all materials in the system in accordance with this section, the Judicial Conference of the United States shall collect an annual fee from Federal agencies equal to the Public Access to Court Electronic Records access fees paid by those agencies in 2018, as adjusted for inflation. All fees collected under this subsection shall be deposited as offsetting collections to the Judiciary Information Technology Fund pursuant to section 612(c)(1)(A) of title 28, United States Code, to reimburse expenses incurred in providing services in accordance with this section.(2)Authorized uses of feesAmounts deposited to the Judiciary Information Technology Fund pursuant to this subsection and not used to reimburse expenses incurred in carrying out this section may be used to reimburse expenses incurred in carrying out section 2. Amounts not used to reimburse expenses incurred in carrying out section 2 may be used pursuant to section 612(a) of title 28, United States Code.(3)Effective dateParagraph (1) shall take effect beginning on the date specified in section 2(e).4.Ensuring modern development standards(a)Industry standardsThe system described in sections 2 and 3 shall be developed in accordance with industry standards for the incremental development of new information technology systems, including user-centered design, Agile software development practices and procurement, and service-oriented architecture.(b)AnalysesThe Director of the Administrative Office of the United States Courts shall, in cooperation with the Administrator of General Services, conduct regular analyses at each stage of system development to ensure that any requirements—(1)are consistent with this Act;(2)meet the business needs of users of the system, the public, and the judiciary; and(3)comply with relevant statutes and rules, including chapter 131 of title 28, United States Code (commonly known as the Rules Enabling Act), the Federal Rules of Procedure, and local rules and orders of Federal courts.(c)Initial planNot later than 6 months after the date of enactment of this Act, the Director of the Administrative Office of the United States Courts shall submit to Congress a report with respect to its initial plan for development of the system after consultation with the Office of Technology Transformation Services of the General Services Administration and the United States Digital Service, which may include an analysis of the state of the system as of the date of enactment of this Act, an approach for developing the system consistent with sections 2 and 3 of this Act, and a proposed timeline for development.(d)Reports and notice(1)Reports(A)In generalEach quarter after the issuance of the report described in subsection (c), the Director of the Administrative Office of the United States Courts shall report quarterly to the Committees on the Judiciary of the House of Representatives and the Senate on progress of the development of the system, improvements achieved, and risks that arise (such as lack of funding source or lack of technological solutions to meet the needs of this Act or applicable statutes and rules). Such report shall include an assessment of vendors’ compliance with a quality assessment surveillance plan, code quality, and whether the system is meeting users’ needs.(B)System statusNot later than 60 days after the end of each fiscal year, the Comptroller General of the United States shall report to Congress on the policies, goals, performance, budget, contracts, fee proposals, and user fees of the Administrative Office of the United States Courts, including input from a cross-section of the nongovernmental users and stakeholders, with respect to the system described in sections 2 and 3 of this Act. (2)NoticeNot later than 6 months after the date of enactment of this Act, and quarterly thereafter, the Comptroller General of the United States shall notify Congress that the Director of the Administrative Office of the United States Courts has—(A)produced additional usable functionality of the system described under sections 2 and 3 of this Act;(B)held live, publicly accessible demonstrations of software in development; and(C)allowed the Comptroller General or a designee to attend all sprint reviews held during such 6 month or quarterly period.5.Review and publication of user fees(a)Periodic reviewThe Judicial Conference of the United States shall review any schedule of fees prescribed under this Act 3 years after such schedule becomes effective and every 3 years thereafter to ensure that the schedule meets the requirement of this Act. If a fee schedule does not meet such requirements, the Judicial Conference shall prescribe a new schedule of fees pursuant to this section and submit the new schedule of fees to Congress pursuant to this section.(b)Fee Proposal and Comment Periods(1)Public commentThe Judicial Conference of the United States shall publish any schedule of new fees or fee adjustments, as authorized under this Act, in the Federal Register and on the website of the United States Courts. The Judicial Conference shall accept public comment on the proposed fees for a period of not less than 60 days. (2)Publication of final schedule of new fees or fee adjustmentsAfter the period specified in paragraph (2), the final schedule of new fees or fee adjustments shall be published in the Federal Register and on the website of the United States Courts along with an explanation of any changes from the proposed schedule of new fees or fee adjustments.(3)Congressional review periodA schedule of fees set or adjusted under paragraph (3) may not become effective—(A)before the end of the 90-day period beginning on the day after the date on which the Judicial Conference publishes the schedule of new fees or fee adjustments under paragraph (3); or(B)if a law is enacted disapproving such fee.(c)Study(1)In generalThe Judicial Conference of the United States shall periodically study the system described in sections 2 and 3 of this Act in accordance with this section. The study shall examine—(A)the relative extent to which specific functions and usage of the system are supported, directly or indirectly, by fees, appropriations, and other sources of revenue; and(B)whether, and to what extent, there are additional fees of any kind that could be more appropriately imposed to support the operations and maintenance of the system and whether or not any such fees should or must be imposed by statute or by judiciary regulation;(C)whether, and to what extent, there are additional appropriations that should be pursued that should be provided to support the system in lieu of fees; and(D)whether, and to what extent, there are other sources of revenue that should be provided to support the system.(2)ConsiderationsIn determining the appropriateness of any fees, the Judicial Conference of the United States shall consider the extent to which any such fees would—(A)negatively or positively affect the administration of justice;(B)impose inappropriate burdens on access to justice by litigants;(C)relate to the relative impact of activities on system costs;(D)improve fairness to users;(E)otherwise be fair or unfair to the public;(F)be feasible to implement effectively; and(G)generate meaningful revenue.(3)ReportNot later than 1 year after the date of enactment of this Act, the Judicial Conference of the United States shall submit to the Committees on the Judiciary of the House of Representative and the Senate a report on the conclusions of the study described under this section.(4)Fee authorityIf the Judicial Conference of the United States determines, pursuant to subsection (a), that additional fees are reasonable and necessary to fund the system described in sections 2 and 3, it may promulgate such fees pursuant to section 2(f)(3)(A).(5)Additional reportNot less frequently than every 3 years, the Judicial Conference shall review the matters described in this subsection and report any new findings to Congress as described in this subsection. Any fees may be adjusted pursuant to section 2(f)(3)(A).6.Reporting and certification to Congress on finances(a)Annual Report and Consultation Concerning Funding for the Following Fiscal YearAt the beginning of each fiscal year after the date of enactment of this Act, the Director of the Administrative Office of the United States Courts shall submit to the Committees on the Judiciary of the House of Representatives and the Senate a report on—(1)the status of funding the system described under sections 2 and 3; and(2)plans for any new fee proposals or adjustments and whether there is a foreseeable need to use the certification authority provided under subsection (b)(2) in the following fiscal year.(b)Certification Regarding Anticipated Funding in the Current Fiscal Year(1)In generalThe Director of the Administrative Office of the United States Courts may treat any and all receipts, funds, expenditures and costs associated with the system established under sections 2 and 3 as constituting a separate item in its budget distinct from the remainder of its budget.(2)CertificationAt the beginning of a fiscal year, starting in fiscal year 2023, and only when necessary, the Director of the Administrative Office of the United States Courts may submit a certification, including supporting documentation and analysis, to the Committees on the Judiciary of the House of Representatives and the Senate, which—(A)identifies any expected deficit in funds for that fiscal year; and(B)specifies the Director’s response for such deficit for the remainder of that fiscal year, including—(i)modifying the scope and scale of the system described in sections 2 and 3;(ii)increasing fees or other receipts within the Judicial Conference’s authority; and(iii)temporarily delaying the delivery of the system.(3)ConsultationNot later than 30 days after receipt of the certification described in paragraph (2), the Director of the Administrative Office of the United States Courts and the Chairs and Ranking Members of the Committees on the Judiciary of the House of Representatives and the Senate shall meet in person concerning the certification, supporting documentation, and analysis.(4)ImplementationThe Director of the Administrative Office of the United States Courts may implement its response described in paragraph (2) any time after the 30-day period following the consultation described in paragraph (3).(5)GAO reviewIn any fiscal year during which such certification is issued and implemented, the Comptroller General of the United States shall conduct a comprehensive review of the certification not later than 120 days after its submission, including—(A)the accuracy of the expectations of the Director of the Administrative Office of the United States Courts with respect to any deficit in funds;(B)the efficacy of the Director’s recommended response, and(C)the Comptroller General’s recommendations for alternative or additional responses submitted as a report to the Director and Committees on the Judiciary of the House of Representatives and the Senate.(6)Director response to reviewNot later than 60 days after the Comptroller General of the United States conducts a review under paragraph (5), the Director of the Administrative Office of the United States Courts shall prepare and submit to the Committees on the Judiciary of the House of Representatives and the Senate a response to such review.7.Rule of constructionNothing in this Act, or the amendments made by this Act, shall be construed to—(1)affect the filing fees or other filing procedures for prisoners; or(2)abrogate, limit, or modify the requirements described in section 1915 of title 28, United States Code.8.Digital accessibility standardsThe system described under sections 2 and 3 of this Act shall comply with relevant digital accessibility standards established pursuant to section 508 of the Rehabilitation Act of 1973.9.Determination of Budgetary EffectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage. Passed the House of Representatives December 8, 2020.Cheryl L. Johnson,Clerk